Fourth Court of Appeals
                               San Antonio, Texas
                                     March 22, 2019

                                  No. 04-18-00384-CR

                                  The STATE of Texas,
                                       Appellant

                                           v.

                                 Desiree Renee GOMEZ,
                                         Appellee

                From the County Court at Law No. 5, Bexar County, Texas
                                Trial Court No. 542323
                       Honorable John Longoria, Judge Presiding


                                     ORDER
Sitting:     Luz Elena D. Chapa, Justice
             Beth Watkins, Justice
             Liza Rodriguez, Justice

      The State’s motion to publish and to change the designation from “Memorandum
Opinion” to “Opinion” is granted.



                                                _________________________________
                                                Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court